Citation Nr: 0822918	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  04-38 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD), dementia, and psychiatric manifestations due 
to undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk


INTRODUCTION

The veteran had active service from May 1968 until May 1992.  
During his active service the veteran served in the Republic 
of Vietnam where he received the Vietnam Service Medal and 
the Vietnam Cross of Gallantry with a Palm for his courageous 
service.  

The veteran also served in the Southwest Asia Theater of the 
Persian Gulf War where he received the Southwest Asia Service 
Medal with 2 Bronze Service Stars and a Kuwait Liberation 
Medal.  

The record indicates that, after separation from service, the 
veteran became a truck driver until December 2002, when he 
became disoriented and could no longer drive trucks.  The 
veteran filed a claim of service connection for PTSD in May 
2003.  Unfortunately, during the pendency of the claim, the 
veteran was diagnosed with dementia.  

In a January 2004 RO decision, the veteran was denied service 
connection for PTSD because he did not have a current 
diagnosis of PTSD, but instead was diagnosed with dementia.  

Also, the RO noted that there was no in service reference to 
any psychiatric disorder.  The veteran submitted a timely 
Notice of Disagreement to the RO in May 2004.  

The veteran was issued a Statement of the Case in October 
2004.  The veteran submitted a timely Substantive Appeal in 
October 2004.  

The appeal is being remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  




REMAND

The Board finds that the evidence is ambiguous as to the 
exact diagnosis of the veteran's mental health status.  

In a July 2004 VA psychological assessment, the veteran was 
diagnosed with "Dementia NOS" with an adjusted disorder 
with depressed mood.  The VA examiner further stated that, 
while the veteran met the diagnostic criteria for a diagnosis 
of dementia, it did not appear to be the "clear-cut/most 
probable etiology."  

The VA examiner in July 2004 further noted the absence of a 
history of head injury, substance abuse, and the relatively 
young age of the veteran as it related to the onset of 
Alzheimer 's disease.  While certainly possible, the VA 
examiner noted that Alzheimer 's disease was not a probable 
diagnosis.  

The VA examiner further noted the veteran's exposure to Agent 
Orange in the Republic of Vietnam, and "multiple factors" 
from the Persian Gulf War.  Gulf War Syndrome, the VA 
examiner noted, while not well-defined, was also a possible 
etiology of the veteran's condition.  

In a September 2004 VA neuropsychological assessment, the 
veteran was diagnosed with Dementia NOS, an adjustment 
disorder, and rule-out PTSD.  The VA examiner further stated 
that the veteran displays "severe impairments in all areas 
of cognitive functioning."  

The VA examiner opined that it was not only a psychogenic 
disorder and that the veteran was not consciously feigning 
dysfunction for the purposes of getting service connection.  

While noting that the veteran did work for 10 years after his 
separation from service, the VA examiner added that there 
were indicants of co-morbid symptoms that "seemed to develop 
following the Gulf War, as well as a host of physical 
problems, also associated with Gulf War syndrome."  

The VA examiner explained that the veteran's symptoms in the 
July 2004 assessment were more consistent with Alzheimer's 
disease than one year prior; however, he noted that the 
pattern of cognitive dysfunction was not "exactly typical" 
of that disease.  He further noted that the veteran's insight 
into the severity of his dysfunction was unusual for a 
presentation of Alzheimer 's disease.  

In a subsequent VA neuro-clinic follow-up assessment in 
October 2004, the veteran was diagnosed with progressive 
dementia due to Pick's disease.  The VA examiner was unable 
to confirm this diagnosis and added that "if the diagnosis 
[was] true, then no medication ha[d] proven beneficial."  

Furthermore, in a February 2006 VA treatment record, the 
veteran was diagnosed with "Dementia, either due to 
Alzheimer 's disease, Pick's disease, or some other etiology 
not yet identified."  

In a June 2006 VA treatment record, the veteran's diagnosis 
was listed as "Dementia, probably early onset Alzheimer's 
disease or Pick's disease."  It was further noted in this 
report that the veteran's "previous concerns about PTSD and 
headaches [were] not issues now as he [was] mute, so it 
[could not] be ascertained if he ha[d] symptoms, or if 
awareness of these problems ha[d] been lost in the dementia 
process."  This report further noted a Khamisiyah chemical 
agent exposure issue.  

A later June 2006 VA treatment record noted that the 
veteran's diagnosis was that of "Dementia due to Pick's 
Disease."  But Axis III noted "Dementia, Abdominal Pain, 
Epigastric, Callosities, DM II with Neurological 
Manifestations, Decubitus ulcers, Buttock, Shoulder 
arthralgia, HTN, hyperlipidemia" as symptoms.  Treatment 
records also confirm that the veteran suffers from sleep 
disturbances and a skin disorder on the bottom of his feet.  

Finally, an April 2008 treatment record shows that the 
veteran was screened for PTSD.  The treatment record shows 
that the veteran could not be screened due to "severe, 
chronic cognitive impairment.  Comment: dementia."  

The Board notes that it has a duty to read the veteran's 
statements and claims for benefits liberally.  See Szemraj v. 
Principi, 357 F.3d 1370 (Fed. Cir. 2004); Solomon v. Brown, 6 
Vet. App. 396, 400 (1994); Myers v. Derwinski, 1 Vet. App. 
127, 130 (1991).  

In a November 2003 statement written by the veteran's spouse, 
who has since become the veteran's fiduciary, the veteran's 
spouse wrote that the veteran's "began getting bad [in] his 
mind . . . and is not getting better since December 2002."  

Given the requirement to liberally construe claims for 
benefits, the Board finds that the veteran's claim for 
service connection for PTSD was for a psychiatric disorder in 
general, to include PTSD, and not solely for PTSD.  

Furthermore, given the evidence, the Board finds it unclear 
as to what exactly is the veteran's psychiatric diagnosis.  
While it is clear that the veteran is suffering from criteria 
which clinically meet the definition of dementia, the 
etiology of such manifestations is unclear.  

The evidence of record seems to suggest the etiology could be 
any one of the following:  early onset of Alzheimer 's 
disease; Pick's disease, although, the VA doctor could not 
confirm it; or Unknown etiology.  

Additionally, the evidence of record reflects exposure to 
both Agent Orange during service in Vietnam, as well as 
exposure to petrochemical fires in Kuwait and "anti-nerve" 
toxins, including a Khamisiyah chemical agent, during service 
in the Persian Gulf War.  

Given the veteran's psychological and neurological symptoms 
and his exposure to highly toxic chemicals during service, 
there is a "medical possibility" that his current 
psychiatric condition is "associated" to the veteran's 
active service.  The Board particularly notes the July 2004 
and September 2004 assessments which specifically reference 
the possibility of "Gulf War Syndrome."

Therefore, the veteran should be afforded a medical 
examination in order to determine whether the veteran's 
current psychiatric condition is etiologically related to his 
active military service.  See 38 U.S.C.A. § 5301A(d)(2) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles 
v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, the case is REMANDED to the AOJ for the 
following action:

1.  The AOJ should take appropriate 
action to contact the veteran's fiduciary 
and his representative and ask them to 
provide any additional evidence relevant 
to the issue currently on appeal, to 
include the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional pertinent records, 
including treatment since the most recent 
evidence on file in April 2008.  After 
obtaining any necessary authorization 
from the veteran's representatives for 
the release of his private medical 
records, the AOJ should obtain and 
associate with the file all records that 
are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran's representatives, it should 
inform the veteran's representatives of 
this and request them to provide a copy 
of the outstanding medical records if 
possible.  

2.  After obtaining all relevant 
treatment records identified by the 
veteran's representatives, the AOJ should 
arrange for a review of the claims file 
by a health care provider with 
appropriate expertise to determine the 
nature and likely etiology of the claimed 
innocently acquired psychiatric disorder.  
The veteran's VA claims folder, including 
a copy of this Remand, must be made 
available to and reviewed by the 
examiner.  

A complete rationale for each opinion 
expressed and conclusion reached must be 
set forth in a typewritten report.  

If deemed necessary by the reviewer, the 
veteran should be afforded a VA 
examination, with the help of his wife.  
Any necessary tests or studies must be 
conducted, and all findings must be 
reported in detail.  

Specifically, the VA examiner should do 
all necessary tests to determine the 
exact diagnosis of the veteran's 
psychiatric disorder.  If unable to 
provide a specific diagnosis of the 
veteran's psychiatric disorder without 
speculation, the VA examiner should so 
state.  

If the VA examiner specifically diagnoses 
a particular psychiatric disorder, the VA 
examiner should determine whether it is 
at least likely as not that the veteran's 
psychiatric disorder had its clinical 
onset during his service, or due to some 
event of service, particularly in light 
of the veteran's exposure to Agent Orange 
in the Republic of Vietnam and other 
neuro-toxic chemicals in the Persian Gulf 
War, and should so state.  

A complete rationale for each opinion 
expressed and conclusion reached must be 
set forth in a typewritten report.  

3.  The AOJ must notify the veteran and 
his representatives that it is his 
responsibility to report for the above 
examination should one be deemed 
necessary and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  The AOJ should then issue the veteran 
and his representatives notice which is 
compliant with the Veterans' Claims 
Assistance Act (VCAA), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

5.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claim of service connection 
in light of all of the evidence on file.  
The AOJ should apply 38 C.F.R. § 3.317 
(2007) should that regulation be 
applicable to the veteran's claim for 
service connection, in light of the above 
ordered examination.  

If any of the benefits sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case, which should include all pertinent 
law and regulations.  The veteran and his 
representatives should then be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




